     Case 3:18-cv-00551-MMD-CLB Document 180 Filed 08/31/21 Page 1 of 8



1                                  UNITED STATES DISTRICT COURT

2                                        DISTRICT OF NEVADA

3                                                  ***

4    NORMAN SHAW, et al.,                                  Case No. 3:18-CV-0551-MMD-CLB

5                          Plaintiffs,
                                                          ORDER GRANTING, IN PART, AND
6         v.                                             DENYING, IN PART, WIRTH’S MOTION
                                                                    TO COMPEL
7    SCOTT DAVIS, et al.,

8                        Defendants.
                                                                      [ECF No. 160]
9

10

11             Before the Court is Plaintiff Charles Wirth’s (“Wirth”) amended motion to compel
12   discovery from Defendant K. LeGrand (“LeGrand”). (ECF No. 160.) LeGrand opposed
13   the motion, (ECF No. 163), and Wirth replied. (ECF No. 169.) Having considered all the
14   above, the motion is granted, in part, and denied, in part, as stated below.
15   I.        FACTUAL BACKGROUND AND PROCEDURAL HISTORY
16             A.     Factual Background
17             At the time of the filing of the complaint, Wirth was an inmate in the custody of the
18   Nevada Department of Corrections (“NDOC”), but Wirth has since been paroled. (See
19   ECF No. 94.) Proceeding pro se, Wirth and four other Plaintiffs1 filed the instant civil
20   rights action pursuant to 42 U.S.C. § 1983 for events that occurred while Plaintiffs were
21   incarcerated at the Lovelock Correctional Center (“LCC”). (ECF Nos. 12, 39.)
22             Plaintiffs allege various claims and seek declaratory, injunctive, and monetary
23   relief. Specifically, Plaintiffs sued Defendants Chaplain Scott Davis, Associate Warden
24   Tara Carpenter, RRT Committee Harold Wickham, RRT Committee Richard Snyder,
25

26
27   1    Norman Shaw, Brian Kamedula, Charles Wirth, Ansell Jordan, and Joseph
     Cowart (collectively referred to as “Plaintiffs”).
28
     Case 3:18-cv-00551-MMD-CLB Document 180 Filed 08/31/21 Page 2 of 8



1    Prison Administration,2 Caseworker K. LeGrand, Caseworker J. Ferro, Caseworker C.

2    Potter, Warden Renee Baker, Deputy Director Kim Thomas, John Doe #1, and John Doe

3    #2. (ECF 39.)

4           The complaint alleges, in summary, that prior to February 1, 2018, the chapel

5    schedule at LCC accommodated all the various religious faith groups and provided

6    sufficient time and space for each faith group to practice their respective religions. (Id. at

7    3.) On January 18, 2018, Carpenter issued a memo notifying all inmates that a new

8    chapel schedule would be implemented. (Id. at 5.) On January 24, 2018, Davis held a

9    meeting with the religious faith group facilitators and said that major changes were going

10   to be effective February 1, 2018. (Id. at 5-6.)

11          On February 1, 2018, Davis, Carpenter, Wickham, Snyder, Doe #1, and Doe

12   Prison Administration reduced chapel services by over 50% and some faith groups were

13   eliminated completely. (Id. at 6-11.) The five Plaintiffs are members of different faith

14   groups. (Id. at 7-10.) Plaintiffs allege that Episcopal, “The Way,” KAIROS, and Nation of

15   Islam faith groups all suffered either a reduction in chapel time or were eliminated or

16   changed in a manner which placed a substantial burden on each of their abilities to

17   practice the tenets of their religion. (Id.)

18          K. Thomas, Baker, Carpenter, Ferro, LeGrand, and Potter responded that the

19   reasons for the changes were for statewide consistency of the religious program and

20   adequate staff oversight. (Id. at 11-13.) However, LCC chapel services did not and still

21   do not require a chaplain, outside sponsor, correctional officer, or other staff member be

22   present in the chapel for religious services. (Id. at 12-13.)

23          On June 18, 2019, the District Court screened the complaint and allowed Plaintiffs

24   to proceed as follows: (1) in Count I, alleging Religious Land Use and Institutionalized

25   Persons Act of 2000 (“RLUIPA”) violations against Defendants Davis, Carpenter,

26   Wickham, Snyder, K. Thomas, Baker, Ferro, LeGrand, Potter, Doe #1 and Doe Prison

27
     2       Plaintiffs state that Defendants “Prison Administration” are “Doe” defendants that
28
     Plaintiffs will learn the identities of during discovery. (See ECF No. 12 at 8, n.1.)

                                                    2
     Case 3:18-cv-00551-MMD-CLB Document 180 Filed 08/31/21 Page 3 of 8



1    Administration; (2) in Count II, alleging Fourteenth Amendment equal protection

2    violations against Davis, Carpenter, Wickham, Snyder, Doe #1 and Doe Prison

3    Administration; (3) in Count III, alleging RLUIPA and Fourteenth Amendment equal

4    protection violations against Defendants LeGrand, Ferro, Potter, Baker, Carpenter,

5    Thomas, and Doe #2; (4) the portion of Count IV alleging First Amendment

6    Establishment Clause violations against Defendants Wickham, Snyder, Baker,

7    Carpenter, Davis, Doe #1 and Doe Prison Administration; (5) the portion of Count IV

8    alleging First Amendment Free Exercise Clause violations against Defendants Wickham,

9    Snyder, Baker, Carpenter, Davis, Doe #1 and Doe Prison Administration; and, (6) the

10   portion of Count IV alleging 42 U.S.C. § 1985(3) conspiracy against Defendants

11   Wickham, Snyder, Baker, Carpenter, Davis, Doe #1 and Doe Prison Administration.

12   (ECF No. 11.)

13          On January 21, 2020, Plaintiffs filed their First Amended Complaint (“FAC”), (ECF

14   No. 39), which is now the operative complaint in this case. The allegations contained in

15   Counts I through IV of the original complaint and the FAC are identical. (Compare ECF

16   No. 12 at 5-22, with ECF No. 39 at 3-20.) Accordingly, Plaintiffs were permitted to

17   proceed on Counts I through IV as outlined above. Plaintiffs were also permitted to add

18   Count V alleging retaliation against Defendants Davis and Carpenter. (ECF No. 68.)

19          B.     Discovery Process

20          The Court entered the discovery scheduling order which required discovery to be

21   completed by October 20, 2020. (ECF No. 88.) The Court granted two extensions to the

22   scheduling order resulting in discovery ending on April 21, 2021. (ECF Nos. 90, 136.)

23   Due to the complexity created by the number of pro se litigants, the Court took an active

24   role in the discovery process to assist the parties and streamline the litigation. In total,

25   the Court held four case management conferences (“CMC”) over the course of this

26   litigation. (See ECF Nos. 101, 135, 145, 151.) Various discovery issues were addressed

27   at the CMCs. After several attempts by the parties to meet and confer, there were still

28   several issues that could not be resolved.


                                                  3
     Case 3:18-cv-00551-MMD-CLB Document 180 Filed 08/31/21 Page 4 of 8



1          Thus, at the final CMC held on April 28, 2021, the Court set a briefing schedule

2    for each Plaintiff to file an individual motion to compel related to any outstanding

3    discovery requests from Defendants. (ECF No. 151). The Court set forth the

4    requirements for each motion and explicitly indicated that Plaintiffs were not required to

5    include a declaration setting forth the details and results of each disputed discovery

6    request as the Court will assume that the parties have made a good faith effort to meet

7    and confer regarding the discovery disputes. (Id.)

8          The Court also requested that the Office of the Attorney General provide the

9    Court with copies of all discovery requests made in this case, all responses provided,

10   and all the documents provided in response to the discovery requests. The purpose of

11   this request was intended to limit the need for the parties to attach voluminous copies of

12   each discovery request and response as exhibits,3 and to provide the Court with easy

13   access to evaluate whether the documents provided in response to the discovery

14   requests was sufficient. A thumb drive containing these documents was received by the

15   Court on May 27, 2021. (ECF No. 176.)

16         Pursuant to the Court’s Order, Wirth filed the instant amended motion to compel

17   discovery seeking to compel answers (or further answers) to Requests for Production of

18   Documents from LeGrand. (ECF No. 160.)

19   II.   LEGAL STANDARD

20         “[B]road discretion is vested in the trial court to permit or deny discovery.” Hallett

21   v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002). The “scope of discovery” encompasses

22   “any nonprivileged matter that is relevant to any party's claim or defense and

23   proportional to the needs of the case[.]” Fed. R. Civ. P. 26(b)(1). In analyzing

24   proportionality, the Court must consider the need for the information sought based upon

25   “the importance of the issues at stake in the action, the amount in controversy, the

26
27   3       As the Court is aware, inmates are charged for every copy made at the institution,
     this request was also intended to reduce the cost of the litigation for the pro se inmate
28
     litigants.

                                                 4
     Case 3:18-cv-00551-MMD-CLB Document 180 Filed 08/31/21 Page 5 of 8



1    parties' relative access to relevant information, the parties' resources, the importance of

2    discovery in resolving the issues, and whether the burden or expense of the proposed

3    discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1). Relevance is to be

4    construed broadly to include “any matter that bears on, or that reasonably could lead to

5    other matter that could bear on” any party's claim or defense. Oppenheimer Fund, Inc. v.

6    Sanders, 437 U.S. 340, 351 (1978) (citation omitted).

7           When a party fails to provide discovery and the parties' attempts to resolve the

8    dispute without Court intervention are unsuccessful, the opposing party may seek an

9    order compelling that discovery. Fed. R. Civ. P. 37(a). However, the party moving for an

10   order to compel discovery bears the initial burden of informing the court: (1) which

11   discovery requests are the subject of the motion to compel; (2) which of the responses

12   are disputed; (3) why he believes the response is deficient; (4) why defendants’

13   objections are not justified; and (5) why the information he seeks through discovery is

14   relevant to the prosecution of this action. Harris v. Kernan, No. 2:17-cv-0680-TLN-KJN-

15   P, 2019 WL 4274010, at *1 (E.D. Cal. Sept. 10, 2019); see also Ellis v. Cambra, No.

16   1:02-cv-05646-AWI-SMS-PC, 2008 WL 860523, at *4 (E.D. Cal. 2008) (“Plaintiff must

17   inform the court which discovery requests are the subject of his motion to compel, and,

18   for each disputed response, inform the court why the information sought is relevant and

19   why defendant's objections are not justified.”).

20          Thereafter, the party seeking to avoid discovery bears the burden of showing why

21   that discovery should not be permitted. Blankenship v. Hearst Corp., 519 F.2d 418, 429

22   (9th Cir. 1975). The party resisting discovery “‘must specifically detail the reasons why

23   each request is irrelevant’ [or otherwise objectionable,] and may not rely on boilerplate,

24   generalized, conclusory, or speculative arguments.” F.T.C. v. AMG Servs., Inc., 291

25   F.R.D. 544, 553 (D. Nev. 2013) (quoting Painters Joint Comm. v. Emp. Painters Trust

26   Health & Welfare Fund, No. 2:10-cv-1385 JCM (PAL), 2011 WL 4573349, at *5 (D. Nev.

27   2011). Arguments against discovery must be supported by specific examples and

28   articulated reasoning. U.S. E.E.O.C. v. Caesars Ent., Inc., 237 F.R.D. 428, 432 (D. Nev.


                                                  5
     Case 3:18-cv-00551-MMD-CLB Document 180 Filed 08/31/21 Page 6 of 8



1    2006).

2    III.     DISCUSSION

3           First, Wirth asserts that LeGrand failed to respond to his Requests for Production

4    of Documents 2, 3, 4, 5, and 6, which are as follows:

5        Request for
                           Request for Production
        Discovery No.
6
                           All LCC memos relating to the October 2011 Kairos three-day
7               2
                           event held in the LCC Chapel, on or about, October 28-30, 2011.
8
                           All LCC memos relating to the October 2010 Kairos three-day
                3
9                          event held in the LCC Chapel, on or about, October 29-31, 2010.

10                         All LCC memos relating to the October 2009 Kairos three-day
                4
                           event held in the LCC Chapel, on or about, October 30, 2009.
11

12                         All LCC memos relating to the Kairos three-day weekends held in
                5          the LCC Chapel in the month of October for the years 2012 thru
13                         2015.

14                         All Faith Group Affiliation forms for former inmate Charles Wirth,
                6
                           #1085646, from date of incarceration thru April 2020.
15   (ECF No. 160.)
16            In response to Requests 2-4, LeGrand stated that “no memos could be located as
17   they no longer exist pursuant to the retention schedule of 3 years.” (Id. at 5-6). As to
18   Request 5, LeGrand provided some documents for Kairos events that occurred in 2014,
19   however, she indicated that no documents could be located for events occurring in 2012
20   and 2013 as those documents also no longer existed. Finally, as to Request 6, LeGrand
21   responded by stating, “as Plaintiff is no longer incarcerated, his I-File is at an offsite
22   storage facility. Therefore, Defendant will supplement this request upon recipe [sic].”
23            As a starting point, the party seeking to compel the production of discovery has
24   the initial burden of establishing that the discovery it seeks is relevant to the lawsuit.
25   FlowRider Surf, Ltd. v. Pac. Surf Designs, Inc., No. 15CV1879-BEN (BLM), 2017 WL
26   951037, at *2 (S.D. Cal. Mar. 9, 2017). Thereafter, the party opposing discovery has
27   the burden of showing that the discovery should be prohibited, and the burden of
28   “clarifying, explaining, and supporting its objections.” DIRECTV, Inc. v. Trone, 209


                                                  6
     Case 3:18-cv-00551-MMD-CLB Document 180 Filed 08/31/21 Page 7 of 8



1    F.R.D. 455, 458 (C.D. Cal. 2002) (citing Blankenship, 519 F.2d at 429). Here, Wirth has

2    failed to meet his initial burden to establish that the documents he is seeking LeGrand to

3    provide in Requests 2-4 and portions of Request 5 are relevant to this lawsuit. This case

4    arises from alleged changes to the LCC Chapel schedule that occurred in 2018. (ECF

5    39.) However, Requests 2-4 and portions of Request 5 seek documents related to

6    events that occurred at LCC between 2009 to 2013—several years before the LCC

7    Chapel schedule was changed or any of the events giving rise to this lawsuit took place.

8    Wirth’s Motion is devoid of any information or argument as to how these records, related

9    to events that pre-dated the events in this lawsuit by several years, are relevant to this

10   action in any way whatsoever.

11          However, even if Wirth could establish that these documents have some, minimal

12   relevance to this action, requiring LeGrand to conduct extensive additional searches in

13   an attempt to locate this information is disproportional to the needs of the case. Although

14   the amount in controversy in this case is not entirely clear, it is unlikely that significant

15   amounts of damages are at issue. By contrast, to attempt to locate the documents

16   requested by Wirth, LeGrand would be required to search for records that are several

17   years old and appear to have been destroyed pursuant to NDOC retention policy. Such

18   a search would place a significant burden on LeGrand in both time and effort while

19   providing little, to no, relevant information to this case.

20          Finally, Wirth’s argument that these memos are maintained in the LCC Chapel by

21   the Kairos faith group facilitators and LeGrand should seek assistance from inmate

22   Daniel Quatrini4 to locate said documents, is unavailing. (ECF No. 160 at 6.) Contrary to

23   Wirth’s argument, Rule 34(a)(1) requires a responding party to produce documents in its

24   possession, custody, or control. Fed. R. Civ. P. 34(a)(1); Acosta v. Wellfleet Commc'ns,

25   LLC, No. 2:16-cv-02353-GMN-GWF, 2018 WL 664779, at *7 (D. Nev. Feb. 1, 2018). A

26   responding party is not required to obtain documents from a third-party nor can it be

27
     4     Daniel Quatrini is an inmate and apparently a member of the Kairos faith group.
28
     (ECF No. 169.)

                                                    7
     Case 3:18-cv-00551-MMD-CLB Document 180 Filed 08/31/21 Page 8 of 8



1    compelled to produce documents that it claims does not exist. Acosta v. JY Harvesting,

2    Inc., 2017 WL 3437654, at *3 (S.D. Cal. Aug. 10, 2017). Neither the Kairos faith group

3    facilitators nor Quatrini are parties to this litigation. Moreover, the documents held by the

4    faith group facilitators and/or Mr. Quatrini are not in the possession, custody, or control

5    of LeGrand. Therefore, LeGrand is not obligated to obtain these records from the Kairos

6    faith group facilitators or Mr. Quartrini, nor can this Court compel her to do so.

7           For all these reasons, the Court denies Wirth’s request to compel the production

8    of documents in response to Requests 2, 3, 4, and the portions of Request 5 related to

9    years 2012 and 2013.

10          As to Request 6, however, LeGrand specifically indicated that she would

11   supplement her response to this request upon receipt of Wirth’s I-file. There is no

12   indication whether that supplementation was provided, and LeGrand’s response to the

13   motion is silent on this issue. Therefore, the Court grants Wirth’s motion to compel

14   Legrand to supplement her response to Request 6 and orders the response to Request

15   6 be supplemented within 30 days of the date of this order.

16   IV.    CONCLUSION

17          IT IS THEREFORE ORDERED that Wirth’s motion to compel, (ECF No. 160), is

18   GRANTED, in part, and DENIED, in part, as follows:

19          1)     As to Wirth’s Requests for Production of Documents 2, 3, 4, and 5, the

20                 motion is DENIED.

21          2)     As to Wirth’s Request for Production of Documents 6, the motion is

22                 GRANTED. LeGrand must supplement her response to Wirth’s Request for

23                 Production of Documents 6 no later than 30 days from the date of this

24                 order.

25           August 31, 2021
     DATED: _____________.

26
                                                ______________________________________
27                                              UNITED STATES MAGISTRATE JUDGE
28


                                                   8
